Citation Nr: 0425871	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service-connected death and burial 
allowance. 


WITNESSES AT HEARING ON APPEAL

Appellants


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran's first record of service (DD-214) shows that he 
served on active duty for training from July 1988 to December 
1988.  

The veteran's second record of service (DD-214) shows he 
served on active duty from November 1990 to June 1991.  This 
document shows that he had total prior active service as 
reported above.  It is also shown that he was recalled to 
active duty in support of Operation Desert Shield/Storm and 
served in Southwest Asia (Saudi Arabia and Kuwait) from 
December 29, 1990 to May 16, 1991.  

The veteran died in November 1999 and he had a claim for 
service connection for lymphoma (identified as non-Burkitt's 
lymphoma) pending at the time of his death.  The January 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California wherein the 
RO denied entitlement to service connection for non-Hodgkin's 
non-Burkitt's lymphoma was issued without notice of the 
veteran's death.  

The appellants, the veteran's parents, filed a claim in 
October 2001.  The VA RO in Los Angeles informed them in 
February 2002 that service connection for the cause of the 
veteran's death had been denied.  In view of the appellants' 
change in residence, the VA RO in Muskogee, Oklahoma has 
assumed jurisdiction of this appeal.

In April 2004 the appellants provided oral testimony before 
the undersigned Veterans Law Judge at the VA RO in Muskogee, 
Oklahoma; a transcript of their testimony has been associated 
with the claims file.


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations, and at his death in November 1999, 
service connection had not been established for any 
disability.

2.  The certified cause of his death was a consequence of 
high-grade non-Burkitt's lymphoma.

3.  His service medical records are negative for any evidence 
or findings of a lymphoma and lymphoma is not shown disabling 
to a compensable degree during the first post service year; 
the initial manifestations of non-Burkitt's lymphoma were 
reported late in 1998.

4.  The probative and competent medical evidence of record 
establishes that the veteran's non-Burkitt's lymphoma cannot 
satisfactorily be dissociated from exposure to smoke, fumes 
and fires associated with his active service in Southwest 
Asia, and that a disability related to the veteran's active 
service was the principal or contributory cause of his death.


CONCLUSIONS OF LAW

1.  Non-Burkitt's lymphoma incurred in active service in 
Southwest Asia caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 
(2003).

2.  The criteria for entitlement to service connected death 
and burial allowance have been met.  38 U.S.C.A. §§ 2302, 
2303, 2307, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303,  
3.312, 3.1600 (2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the veteran was hospitalized at a 
private medical center from January to February 1999 for 
symptoms of a left parotid area mass, fevers and left hip 
pain that reportedly began about a month earlier.  The final 
diagnoses were non-Burkitt's lymphoma and bony metastases.  
The follow-up reports in September 1999 and October 1999 
referred to non-Hodgkin's lymphoma.

In November 1999 the RO initiated a request for a medical 
opinion on the question of a relationship between the 
veteran's lymphoma and exposure to oil fires in Kuwait after 
receiving a letter from the veteran contending such a 
relationship and describing his unit activities during the 
Persian Gulf conflict.  He died prior to the scheduled date 
for the examination.

The death certificate listed the cause of death as acute 
adult respiratory distress syndrome, due to viral pneumonia, 
due to immunocompromised host, due to high-grade non-
Burkitt's lymphoma.  No other significant condition was 
listed on the certificate and there was no autopsy.

The appellants supplemented the record with information 
extracted from the Conference on Heath and Environmental 
Consequences of Depleted Uranium used by U.S. and British 
forces in the 1991 Gulf War convened in 1998, a report in 
1994 from the National Institutes of Health, literature 
regarding the risk factors for non-Hodgkin's lymphoma and lay 
statements.  


The RO obtained unit records from the United States Marine 
Corps. 

In August 2003, HSJ (initials), MD, a diplomate of the 
American Board of Internal Medicine and Medical Oncology, 
wrote that the veteran was first seen in January 1999 with an 
aggressive non-Burkitt's non-Hodgkin's polyostotic bone 
lymphoma.  

The physician stated that it was his understanding he was 
exposed to chemicals during service in the Gulf War.  The 
physician opined that on review of his chart and medical 
literature it was very possible that the exposure to 
chemicals, although short, was the causative factor of the 
lymphoma as the medical literature indicated that individuals 
exposed to chemicals and radiation are at risk for lymphomas.  


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If not shown during wartime service or peacetime service 
after December 31, 1946, service connection may be granted 
for lymphoma if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  The CAVC stated that it clearly held in Savage that 
Section 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence to provide a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  Voerth, 13 Vet. App. at 120.

Significantly, the pertinent law provides that, in order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by active service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributing 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).

General. The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse 
to speculation, after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports. (b) 
Principal cause of death. 

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. (c) Contributory cause of death. (1) 
Contributory cause of death is inherently one not related to 
the principal cause.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed. 

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

Persian Gulf War

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

`(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--
`(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
`(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).
`(2) For purposes of this subsection, the term `qualifying 
chronic disability' means a chronic disability resulting 
from any of the following (or any combination of any of 
the following):
`(A) An undiagnosed illness.
`(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms.
               `(C) Any diagnosed illness that the Secretary 
determines in regulations  prescribed under subsection (d) 
warrants a presumption of service-connection.'.

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time 
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War. 

(c)(1) Whenever the Secretary determines under section 
1118(c) of this title that a presumption of service 
connection for an undiagnosed illness (or combination of 
undiagnosed illnesses) previously established under this 
section is no longer warranted - 

Subsection (c)(1) of such section is amended--in the 
matter preceding subparagraph (A), by striking `for an 
undiagnosed illness (or combination of undiagnosed 
illnesses)'; and in subparagraph (A), by striking `for 
such illness (or combination of illnesses)'.

(A) a veteran who was awarded compensation under this section 
for such illness (or combination of illnesses) on the basis 
of the presumption shall continue to be entitled to receive 
compensation under this section on that basis; and 

(B) a survivor of a veteran who was awarded dependency and 
indemnity compensation for the death of a veteran resulting 
from the disease on the basis of the presumption before that 
date shall continue to be entitled to receive dependency and 
indemnity compensation on that basis. 

(2) This subsection shall cease to be effective 10 years 
after the first day of the fiscal year in which the National 
Academy of Sciences submits to the Secretary the first report 
under section 1603 of the Persian Gulf War Veterans Act of 
1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

(d)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid. (B) A 
description of the illnesses for which compensation under 
this section may be paid. (C) A description of any relevant 
medical characteristic (such as a latency period) associated 
with each such illness. 

(e) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(f) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:
`(1) Fatigue.
`(2) Unexplained rashes or other dermatological signs 
or symptoms.
`(3) Headache.
`(4) Muscle pain.
`(5) Joint pain.
`(6) Neurological signs and symptoms.
`(7) Neuropsychological signs or symptoms.
`(8) Signs or symptoms involving the upper or lower 
respiratory system.
`(9) Sleep disturbances.
`(10) Gastrointestinal signs or symptoms.
`(11) Cardiovascular signs or symptoms.
`(12) Abnormal weight loss.
                  (13) Menstrual disorders.'.

`(h)(1) If the Secretary determines with respect to a 
medical research project sponsored by the Department that 
it is necessary for the conduct of the project that 
Persian Gulf veterans in receipt of compensation under 
this section or section 1118 of this title participate in 
the project without the possibility of loss of service 
connection under either such section, the Secretary shall 
provide that service connection granted under either such 
section for disability of a veteran who participated in 
the research project may not be terminated. 
Except as provided in paragraph (2), notwithstanding any 
other provision of law any grant of service-connection 
protected under this subsection shall remain service-
connected for purposes of all provisions of law under this 
title.
`(2) Paragraph (1) does not apply in a case in which--
`(A) the original award of compensation or service 
connection was based on fraud; or
`(B) it is clearly shown from military records that 
the person concerned did not have the requisite 
service or character of discharge.
       (3) The Secretary shall publish in the Federal 
Register a list of medical research projects sponsored by the 
Department for which service connection granted under this 
section or section 1118 of this title may not be terminated 
pursuant to paragraph (1).  38 U.S.C.A. § 1117, as amended by 
Pub. L. 107-103, secs. 202(a), (b)(1), (d)(1) and 203(a), 115 
Stat. 988, 989, effective March 1, 2002. 

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 
In Sec. 3.317, paragraph (a)(1)(i) is amended by removing 
"December 31, 2001" and adding, in its place, "December 
31, 2006". 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 
(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving skin, (3) headache, 
(4) muscle pain, (5) joint pain, (6) neurologic signs or 
symptoms, (7) neuropsychological signs or symptoms, (8) signs 
or symptoms involving the respiratory system (upper or 
lower), (9) sleep disturbances, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317, as amended effective November 9, 2001 at 
66 Fed. Reg: 56614-56615 (November 9, 2001). 

Presumptions of service connection for illnesses associated 
with service in the Persian Gulf during the Persian Gulf War. 
(a)(1) For purposes of section 1110 of this title, and 
subject to section 1113 of this title, each illness, if any, 
described in paragraph (2) shall be considered to have been 
incurred in or aggravated by service referred to in that 
paragraph, notwithstanding that there is no record of 
evidence of such illness during the period of such service. 

(2) An illness referred to in paragraph (1) is any diagnosed 
or undiagnosed illness that - (A) the Secretary determines in 
regulations prescribed under this section to warrant a 
presumption of service connection by reason of having a 
positive association with exposure to a biological, chemical, 
or other toxic agent, environmental or wartime hazard, or 
preventive medicine or vaccine known or presumed to be 
associated with service in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; and 
(B) becomes manifest within the period, if any, prescribed in 
such regulations in a veteran who served on active duty in 
that theater of operations during that war and by reason of 
such service was exposed to such agent, hazard, or medicine 
or vaccine. 


(3) For purposes of this subsection, a veteran who served on 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and has an illness described in 
paragraph (2) shall be presumed to have been exposed by 
reason of such service to the agent, hazard, or medicine or 
vaccine associated with the illness in the regulations 
prescribed under this section unless there is conclusive 
evidence to establish that the veteran was not exposed to the 
agent, hazard, or medicine or vaccine by reason of such 
service. 

`(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.'.  (b)(1)(A) Whenever the Secretary makes a 
determination described in subparagraph (B), the Secretary 
shall prescribe regulations providing that a presumption 
of service connection is warranted for the illness covered 
by that determination for purposes of this section. (B) A 
determination referred to in subparagraph (A) is a 
determination based on sound medical and scientific 
evidence that a positive association exists between - (i) 
the exposure of humans or animals to a biological, 
chemical, or other toxic agent, environmental or wartime 
hazard, or preventive medicine or vaccine known or 
presumed to be associated with service in the Southwest 
Asia theater of operations during the Persian Gulf War; 
and (ii) the occurrence of a diagnosed or undiagnosed 
illness in humans or animals. 

(2)(A) In making determinations for purposes of paragraph 
(1), the Secretary shall take into account - (i) the reports 
submitted to the Secretary by the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998; and (ii) all other sound medical and scientific 
information and analyses available to the Secretary. (B) In 
evaluating any report, information, or analysis for purposes 
of making such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review. 

(3) An association between the occurrence of an illness in 
humans or animals and exposure to an agent, hazard, or 
medicine or vaccine shall be considered to be positive for 
purposes of this subsection if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association. 

(c)(1) Not later than 60 days after the date on which the 
Secretary receives a report from the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998, the Secretary shall determine whether or not a 
presumption of service connection is warranted for each 
illness, if any, covered by the report. 

(2) If the Secretary determines under this subsection that a 
presumption of service connection is warranted, the Secretary 
shall, not later than 60 days after making the determination, 
issue proposed regulations setting forth the Secretary's 
determination. 

(3)(A) If the Secretary determines under this subsection that 
a presumption of service connection is not warranted, the 
Secretary shall, not later than 60 days after making the 
determination, publish in the Federal Register a notice of 
the determination. The notice shall include an explanation of 
the scientific basis for the determination. 

(B) If an illness already presumed to be service connected 
under this section is subject to a determination under 
subparagraph (A), the Secretary shall, not later than 60 days 
after publication of the notice under that subparagraph, 
issue proposed regulations removing the presumption of 
service connection for the illness. 

(4) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. Such 
regulations shall be effective on the date of issuance. 

(d) Whenever the presumption of service connection for an 
illness under this section is removed under subsection (c) - 
(1) a veteran who was awarded compensation for the illness on 
the basis of the presumption before the effective date of the 
removal of the presumption shall continue to be entitled to 
receive compensation on that basis; and (2) a survivor of a 
veteran who was awarded dependency and indemnity compensation 
for the death of a veteran resulting from the illness on the 
basis of the presumption before that date shall continue to 
be entitled to receive dependency and indemnity compensation 
on that basis.  

(e) Subsections (b) through (d) shall cease to be effective 
10 years after the first day of the fiscal year in which the 
National Academy of Sciences submits to the Secretary the 
first report under section 1603 of the Persian Gulf War 
Veterans Act of 1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

38 U.S.C.A. § 1118. (Added Pub. L. 105-277, div. C, title 
XVI, Sec. 1602(a)(1), Oct. 21, 1998, 112 Stat. 2681-742.); as 
amended by Pub. L. 107-103, secs. 202(b)(2), (d)(1), 115 
Stat. 989, effective March 1, 2002. 

As required by law, the Department of Veterans Affairs (VA) 
hereby gives notice that the Secretary of Veterans Affairs, 
under the authority granted by the Persian Gulf War Veterans 
Act of 1998, Pub. L. 105-277, 112 Stat. 2681-742 through 
2681-749 (codified at 38 U.S.C. 1118), and the Veterans 
Programs Enhancement Act of 1998, Pub. L. 105- 368, 112 Stat. 
3315, has determined that there is no basis to establish a 
presumption of service connection for any disease based on 
service in the Persian Gulf during the Persian Gulf War. 66 
Fed. Reg. 35702-357 (July 6, 2001).


SUMMARY: In a notice published July 6, 2001 (66 FR 35702-
35710), we stated in the SUMMARY paragraph, "As required by 
law, the Department of Veterans Affairs (VA) hereby gives 
notice that the Secretary of Veterans Affairs, under the 
authority granted by the Persian Gulf War Veterans Act of 
1998, Pub. L. 105-277, 112 Stat. 2681-742 through 2681-749 
(codified at 38 U.S.C. 1118), and the Veterans Programs 
Enhancement Act of 1998, Pub. L. 105-368, 112 Stat. 3315, has 
determined that there is no basis to establish a presumption 
of service connection for any disease based on service in the 
Persian Gulf during the Persian Gulf War."

The purpose of this notice is to clarify that the September 
7, 2000, National Academy of Sciences (NAS) report entitled 
"Gulf War and Health, Volume 1. Depleted Uranium, Sarin, 
Pyridostigmine Bromide, Vaccines" covered only those items.  
This notice also is to clarify that VA's July 6, 2001, notice 
was intended to convey to the public that the Secretary of 
Veterans Affairs, under the relevant statutory authorities, 
had determined only that, at that time, there was no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  66 Fed. Reg. 58784-58785 (November 23, 2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).

Analysis

Preliminary Matter -- Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for the cause of the veteran's death and ancillary 
burial benefits has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits sought on appeal by the 
appellants.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Cause of Death

In order for a claim for service connected disability or 
death compensation to be granted, there must in general be 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) an 
approximate balance of probative evidence establishing a 
nexus between the in-service disease or injury and the 
current disability or death (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995); as applicable to claims of 
service connection for cause of death see, for example, 
Lathan v. Brown, 7 Vet. App. 359 (1996).  

The Board recognizes that the claim may be considered on a 
basis other than presumptive service connection.  See for 
example Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000);  
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000) and Molloy v. 
Brown, 9 Vet. App. 513 (1996).  Here the appellants raise 
toxic chemical exposure during Persian Gulf service as the 
basis for service connected death benefits.  

The appellants and the RO assisted in the production of 
evidence that the Board views as highly probative in making 
an informed decision.  The appellants did respond to the RO 
request for evidence and it appears that the RO was very 
conscientious in seeking additional medical records and 
military unit records, although the medical opinion that the 
appellants obtained was the crucial contribution.  

The Board finds that the medical evidence does support the 
claim that a service-connected disability caused the 
veteran's death.  The record does offer a basis other than 
speculation that the veteran had a non-Burkitt's lymphoma 
that was linked to service based on exposure to environmental 
hazards, an exposure that is substantiated in the military 
unit records.  

The Board recognizes that information in the record conflicts 
with regulations regarding a positive association between 
environmental hazard exposures claimed to have occurred 
during the Southwest Asia service and the development of a 
disease or disability.  However, the appellants need not 
present definitive or clear evidence or establish that a 
positive association exists as discussed in VA notice cited 
above.  The favorable opinion was the result of competent 
medical review and there is no question of whether the 
veteran had a non-Burkitt's lymphoma.  
Overall, the evidence viewed objectively is at least in 
relative equipoise on the question of whether the veteran had 
fatal lymphoma linked to service. 

The Board has noted the adjudication guidelines for claims 
based on Southwest Asia service found in the VA Adjudication 
Procedure Manual, M21-1, Part III, para. 5.17 and Part VI, 
para. 7.22, which are more specific to undiagnosed illness 
but refer to diagnosed illnesses.  Upon review of the record, 
the Board finds that the competent evidence does not 
preponderate against the claim, and the claim should be 
granted.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

In summary, Dr. HSJ expressed his reasons for associating the 
veteran's lymphoma with toxic exposure during Persian Gulf 
service.  In view of his professional position, he is 
undoubtedly competent to opine on matters relevant to the 
issue in this case.  So his opinion is entitled to 
substantial consideration when probative weight is assigned 
from an assessment of specific evidence.  Indeed, the 
military unit records mention significant oil fires being 
encountered during operations. 

The opinion is not short on rationale and analysis but 
reflected a review of the veteran's case and medical 
literature.  On the latter point the Board will presume that 
a competent professional in a medical specialty would be 
referring to medical studies that withstood peer review of 
any conclusion linking environmental or chemical exposures 
and lymphoma.  In addition, literature the appellants 
introduced tends to support the information Dr. HSJ referred 
to and appeared to be from a reliable source.  Thus, the 
significance of chemical exposures in the development of 
lymphoma is established in this case and highlighted in the 
opinion Dr. HSJ provided.  

Again, the positive association standard to allow for a 
presumptive service connection is beyond the general 
evidentiary burden, which does not require a positive 
association to prevail, but it relieves the claimant of the 
need to establish an association.  See for example 68 Fed. 
Reg. 27630, May 20, 2003.  

The current adjudication framework does not require that 
level of proof for direct service connection.  The 
requirements for presumptive service connection do not 
preclude consideration of direct service connection when 
medical nexus has been provided.  In addition the VA notice 
was carefully worded as being directed to the presumption of 
service connection that by law requires a positive 
association.  66 Fed. Reg. 58784-58785 (November 23, 2001). 

The medical opinion in favor of the claim offered a well 
reasoned opinion favoring a cause of death finding on the 
basis of the veteran's fatal lymphoma that is highly 
probative under the adjudication standard established in 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also 
38 C.F.R. § 3.303(d).  It is relevant that Dr. HSJ was 
familiar with the facts of this case having been directly 
involved in the treatment and preparation of the death 
certificate.  In addition he is also familiar with the 
professional literature and cited to studies that were 
presumably valid.  

In general greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
There is no competent opinion to the contrary and for reasons 
stated the record does not preponderate against the claim so 
as to outweigh the favorable opinion from Dr. HSJ.  As with 
any evidence, the credibility and weight to be attached to 
the varied opinions in this case is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The appellants produced competent evidence supporting a 
contention of a service-related nexus for the veteran's fatal 
disease process.  The Board has commented as to why it does 
find the evidence of sufficient probative value to find in 
their favor.  This evidence supporting the claim need only be 
in approximate balance with negative evidence for the 
appellant to prevail.  Alemany v. Brown, 9 Vet. App. 518, 520 
(1996).  

In evaluating medical opinions, the Board observes that Dr. 
HSJ appeared to have conducted a thorough review of the 
evidence of record and fairly considered the material 
evidence in the veteran's claim.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).  His opinion supporting the claim is 
not speculative and apparently has a valid basis in medical 
literature.  See for example Davis v. West, 13 Vet. App. 178, 
185 (1999). See also, Struck v. Brown, 9 Vet. App. 145, 155 
(1996).  The Board favors this opinion from an expert in 
oncology as it is not contradicted and has evidentiary 
support in crucial underlying facts of military service.  See 
for example Boggs v. West, 11 Vet. App. 334, 344 (1998) 
(quoting Owens v. Brown, 7 Vet. App. 429, 433 (1995).  See 
also Mariano v. Principi, 17 Vet. App. 305 (2003).

To paraphrase the persuasive reasoning in Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious etiology." 
See 38 U.S.C. § 5107(b).  The opinion from Dr. HSJ is not 
rebutted by substantial evidence or contracted by specifics 
relevant to the case.  The appellants are not required to 
prove their claim by a preponderance of the evidence.  
Further, to express the question in terms that the evidence 
favoring the claim must outweigh that against the claim is to 
impose too high a burden of proof on the claimant and is not 
consistent with the nonadversarial nature of the claims 
adjudication process.  See Nagler v. Derwinski, 1 Vet. App. 
297, 301 (1991).  There is no requirement that the claimant's 
evidence outweigh that against the claim. 

The appellants are entitled to the benefit of the doubt 
where, as here, the Board finds the competent evidence favors 
the claim.  The preponderance of the evidence is not against 
the claim of entitlement to service connection for the cause 
of the veteran's death.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Service-connected Death & Burial Allowance

The determination of entitlement to service connected burial 
benefits is derivative of the underlying claim for the cause 
of death.  The veteran died in November 1999 in a private 
facility.  The appellants filed an application for burial 
benefits (VA Form 21-530) and in February 2002, the RO 
granted a $300 burial allowance based on the veteran's 
nonservice- connected death, as well as $150 as a plot or 
internment allowance.  See 38 C.F.R. § 3.1600(b), (c).  

However, a higher amount is payable if a veteran dies of 
service connected disability.  See 38 U.S.C.A. § 2307 (West 
2002).  In this case, the appeal was primarily for a 
determination of entitlement to an enhanced burial allowance 
upon establishing service connection for the cause of the 
veteran's death.

Basic entitlement to VA burial benefits is governed by 
statute and prescribed by applicable VA regulations.  The 
term "burial benefits" means payment of money toward funeral 
and burial expenses.  38 C.F.R. § 3.1600(a), (b), (c).  Here 
the RO had awarded nonservice-connected burial benefits and 
any outstanding entitlement based upon service-connected 
death would require a review under the applicable 
regulations.  

However, the RO must determine the amount of any additional 
monetary award and the Board does not infer or suggest that 
any specific amount is warranted.  See for example Meeks v. 
West, 216 F.3d 1363, 1367 (Fed. Cir. 2000); see also Bernard 
v. Brown, 4 Vet. App. 384 (1993).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to service-connected death and burial allowance 
is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



